EXHIBIT 4
Exhibit 4
                          COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-23-CR-0007242-2018
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                              Page 1 of 7
                                                                             v.
                                                                       Harry Maxwell
                                                                    CASE INFORMATION
Judge Assigned: Pagano, George A.                                                 Date Filed: 12/10/2018                  Initiation Date: 11/14/2018
OTN: U 648201-1                       LOTN:                                       Originating Docket No: MJ-32123-CR-0000190-2018
Initial Issuing Authority: The Honorable Greg J. Loftus                           Final Issuing Authority: The Honorable Greg J. Loftus
Arresting Agency: Delaware County C I D                                           Arresting Officer: Lythgoe, Robert T. Jr.
Complaint/Incident #: 20181026M5233
Case Local Number Type(s)                                                         Case Local Number(s)


                                                                     STATUS INFORMATION
Case Status:     Closed                        Status Date              Processing Status                                                Arrest Date:       10/24/2018
                                               02/08/2019               Sentenced/Penalty Imposed
                                               02/08/2019               Awaiting Sentencing
                                               01/11/2019               Awaiting Trial Scheduling
                                               12/10/2018               Awaiting Formal Arraignment
                                               12/10/2018               Awaiting Filing of Information

                                                                                                                                    Complaint Date:         11/14/2018

                                                                        CALENDAR EVENTS
 Case Calendar                  Schedule          Start             Room                           Judge Name                                    Schedule
 Event Type                     Start Date        Time                                                                                           Status
 Formal Arraignment             01/09/2019         8:00 am                                                                                       Scheduled
 Pre-Trial                      02/05/2019         8:00 am          Courtroom 9                    Judge George A. Pagano                        Scheduled
 Conference
                                                               DEFENDANT INFORMATION
Date Of Birth:                    08/08/1939                 City/State/Zip: Collingdale, PA 19023

Alias Name
Maxwell, Harry Jr.
Maxwell, Harry S. Jr.
Maxwell, Harry Sandoe Jr.

                                                                     CASE PARTICIPANTS
Participant Type                                       Name
Defendant                                              Maxwell, Harry

                                                                       BAIL INFORMATION
Maxwell, Harry                                                                                                                                   Nebbia Status: None

  Bail Action                      Date              Bail Type                       Percentage              Amount
                                                                                                                           Bail Posting Status              Posting Date

  Set                              11/19/2018        Unsecured                                           $20,000.00


CPCMS 9082                                                                                                                                               Printed: 10/04/2020

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                         COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-23-CR-0007242-2018
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                              Page 2 of 7
                                                                            v.
                                                                      Harry Maxwell
                                                                       CHARGES
   Seq.        Orig Seq.      Grade       Statute                        Statute Description                                       Offense Dt.       OTN
   1            1             M1          18 § 4101 §§ A1                Forgery - Alter Writing                                   10/24/2018        U 648201-1
   2            5             M           25 § 3553                      Violations / Absentee Elector                             10/24/2018        U 648201-1
   3            7             M1          18 § 903                       Conspiracy - Forgery - Alter Writing                      10/24/2018        U 648201-1
   4            8             M           18 § 903                       Conspiracy - Violations / Absentee Elector                10/24/2018        U 648201-1
   99,999       6             M           25 § 3553                      Violations / Absentee Elector                             10/24/2018        U 648201-1
   99,999       2             M1          18 § 4101 §§ A1                Forgery - Alter Writing                                   10/24/2018        U 648201-1
   99,999       3             M1          18 § 4104 §§ A                 Tamper Records Or Id-Writing                              10/24/2018        U 648201-1
   99,999       4             M1          18 § 4104 §§ A                 Tamper Records Or Id-Writing                              10/24/2018        U 648201-1
                                                          DISPOSITION SENTENCING/PENALTIES
Disposition
  Case Event                                                               Disposition Date                               Final Disposition
    Sequence/Description                                                      Offense Disposition                             Grade       Section
       Sentencing Judge                                                         Sentence Date                                      Credit For Time Served
          Sentence/Diversion Program Type                                           Incarceration/Diversionary Period                 Start Date
               Sentence Conditions

Waived for Court (Lower Court)                   Defendant Was Present
  Lower Court Disposition                                                  12/04/2018                                     Not Final
    1 / Forgery - Alter Writing                                              Waived for Court (Lower Court)                   M1            18 § 4101 §§ A1
    2 / Violations / Absentee Elector                                         Waived for Court (Lower Court)                   M            25 § 3553
    99,999 / Forgery - Alter Writing                                          Waived for Court (Lower Court)                   M1           18 § 4101 §§ A1
    99,999 / Tamper Records Or Id-Writing                                     Withdrawn (Lower Court)                          M1           18 § 4104 §§ A
    99,999 / Violations / Absentee Elector                                    Waived for Court (Lower Court)                   M            25 § 3553
Proceed to Court                Defendant Was Not Present
  Information Filed                                                        01/09/2019                                     Not Final
    1 / Forgery - Alter Writing                                              Proceed to Court                                 M1            18 § 4101 §§ A1
    2 / Violations / Absentee Elector                                         Proceed to Court                                 M            25 § 3553
    3 / Conspiracy - Forgery - Alter Writing                                  Proceed to Court                                 M1           18 § 903
    4 / Conspiracy - Violations / Absentee Elector                            Proceed to Court                                 M            18 § 903
    99,999 / Forgery - Alter Writing                                          Charge Changed                                   M1           18 § 4101 §§ A1
    Replaced by 18 § 903, Conspiracy - Forgery - Alter Writing
    99,999 / Tamper Records Or Id-Writing                                     Disposed at Lower Court                          M1           18 § 4104 §§ A
    99,999 / Violations / Absentee Elector                                    Charge Changed                                   M            25 § 3553
    Replaced by 18 § 903, Conspiracy - Violations / Absentee Elector
Guilty Plea - Negotiated
  Pre-Trial Conference                                                     02/08/2019                                     Final Disposition
    1 / Forgery - Alter Writing                                              Guilty Plea - Negotiated                         M1          18 § 4101 §§ A1
       Pagano, George A.                                                         02/08/2019
CPCMS 9082                                                                                                                                               Printed: 10/04/2020

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                         COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-23-CR-0007242-2018
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                              Commonwealth of Pennsylvania
                                                                                                                                                              Page 3 of 7
                                                                           v.
                                                                     Harry Maxwell
                                                          DISPOSITION SENTENCING/PENALTIES
Disposition
  Case Event                                                               Disposition Date                               Final Disposition
    Sequence/Description                                                     Offense Disposition                              Grade       Section
       Sentencing Judge                                                        Sentence Date                                       Credit For Time Served
         Sentence/Diversion Program Type                                            Incarceration/Diversionary Period                 Start Date
               Sentence Conditions

         Probation                                                        Max of 2.00 Years
                                                                          2 Years
               Comply with rules and regulations governing Probation and or Parole
               Comply with following directive(s) of Court: Non-Reporting Probation. Defendant not to register to vote
               for 4 years per Order entered into.
               Pay fine(s) in the amount of $500.00

    2 / Violations / Absentee Elector                                         Guilty Plea - Negotiated                         M            25 § 3553
       Pagano, George A.                                                         02/08/2019
         Probation                                                                 Max of 2.00 Years
                                                                                   2 Years
    3 / Conspiracy - Forgery - Alter Writing                                  Guilty Plea - Negotiated                         M1           18 § 903
       Pagano, George A.                                                         02/08/2019
         Probation                                                                 Max of 2.00 Years
                                                                                   2 Years
    4 / Conspiracy - Violations / Absentee Elector                            Guilty Plea - Negotiated                         M            18 § 903
       Pagano, George A.                                                         02/08/2019
         Probation                                                                 Max of 2.00 Years
                                                                                   2 Years
    99,999 / Forgery - Alter Writing                                          Charge Changed                                   M1           18 § 4101 §§ A1
    Replaced by 18 § 903, Conspiracy - Forgery - Alter Writing
      Pagano, George A.                                                         02/08/2019
    99,999 / Tamper Records Or Id-Writing                                     Disposed at Lower Court                          M1           18 § 4104 §§ A
       Pagano, George A.                                                        02/08/2019
    99,999 / Violations / Absentee Elector                                    Charge Changed                                   M            25 § 3553
    Replaced by 18 § 903, Conspiracy - Violations / Absentee Elector
      Pagano, George A.                                                          02/08/2019




CPCMS 9082                                                                                                                                               Printed: 10/04/2020

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                        COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                            DOCKET
                                                                                                         Docket Number: CP-23-CR-0007242-2018
                                                                                                                               CRIMINAL DOCKET
                                                                                                                                                          Court Case


                                                               Commonwealth of Pennsylvania
                                                                                                                                                             Page 4 of 7
                                                                           v.
                                                                     Harry Maxwell
 LINKED SENTENCES:
    Link 1
       CP-23-CR-0007242-2018 - Seq. No. 4 (25§ 3553 §§) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 1 (18§ 4101 §§ A1) - Probation
    Link 2
       CP-23-CR-0007242-2018 - Seq. No. 4 (25§ 3553 §§) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 2 (25§ 3553 §§) - Probation
    Link 3
       CP-23-CR-0007242-2018 - Seq. No. 4 (25§ 3553 §§) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 3 (18§ 4101 §§ A1) - Probation
    Link 4
       CP-23-CR-0007242-2018 - Seq. No. 3 (18§ 4101 §§ A1) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 1 (18§ 4101 §§ A1) - Probation
    Link 5
       CP-23-CR-0007242-2018 - Seq. No. 3 (18§ 4101 §§ A1) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 2 (25§ 3553 §§) - Probation
    Link 6
       CP-23-CR-0007242-2018 - Seq. No. 2 (25§ 3553 §§) - Probation is Concurrent with
       CP-23-CR-0007242-2018 - Seq. No. 1 (18§ 4101 §§ A1) - Probation




CPCMS 9082                                                                                                                                              Printed: 10/04/2020

          Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
          System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
         data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
         only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                        Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                           COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                               DOCKET
                                                                                                            Docket Number: CP-23-CR-0007242-2018
                                                                                                                                  CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                                Page 5 of 7
                                                                              v.
                                                                        Harry Maxwell
    COMMONWEALTH INFORMATION                                                  ATTORNEY INFORMATION
    Name:             Sean Patrick McNabb                                            Name:          Denis E. Leonard III
                      District Attorney                                                             Public Defender
    Supreme Court No:           312266                                               Supreme Court No:      089531
    Phone Number(s):                                                                 Rep. Status:                   Active
        610-891-6967            (Phone)                                              Phone Number(s):
    Address:                                                                             610-891-4105               (Phone)
        201 W Front St                                                               Address:
        Media, PA 19063                                                                    De Co Public Defender's Ofc
                                                                                           313 W Front St
    Name:             Delaware County District Attorney's                                  Media, PA 19063-2340
                      Office
                                                                                     Representing: Maxwell, Harry
                      Prosecutor
    Supreme Court No:
    Phone Number(s):
        610-891-4168            (Phone)
    Address:
        Delaware County Courthouse
        201 West Front Street
        Media, PA 19063


    Name:             Katayoun M. Copeland
                      District Attorney
    Supreme Court No:           067889
    Phone Number(s):
        610-891-4168            (Phone)
    Address:
        Delaware County District Attorney's Office
        201 W Front St
        Media, PA 19063
                                                                                ENTRIES
Sequence Number                   CP Filed Date                     Document Date                                  Filed By

1                                 11/19/2018                                                                       Loftus, Greg J.
    Bail Set - Maxwell, Harry


2                                 11/19/2018                                                                       Delaware County Clerk of Courts
    Costs Due Clerk of Courts Livescan


1                                 12/10/2018                                                                       Court of Common Pleas - Delaware
                                                                                                                   County
    Original Papers Received from Lower Court




CPCMS 9082                                                                                                                                                 Printed: 10/04/2020

             Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
             System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
            data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
            only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                           Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                          COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-23-CR-0007242-2018
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 6 of 7
                                                                             v.
                                                                       Harry Maxwell
                                                                        ENTRIES
Sequence Number                   CP Filed Date                    Document Date                                  Filed By

1                                 01/09/2019                                                                      Delaware County Court Administration
    PTC Scheduled for 2/5/19 @ 9:00 AM in Judge Pagano's CRTRM


2                                 01/09/2019                                                                      Copeland, Katayoun
    Information Filed


1                                 02/04/2019                                                                      Leonard, Denis E. III
    Entry of Appearance


1                                 02/08/2019                                                                      Pagano, George A.
    Guilty Plea - Negotiated


2                                 02/08/2019                                                                      Maxwell, Harry
    Guilty Plea Statement Filed


3                                 02/08/2019                                                                      Maxwell, Harry
    Statement of Post-Sentence Rights Filed


4                                 02/08/2019                                                                      Pagano, George A.
    Order - Sentence/Penalty Imposed


1                                 02/11/2019                                                                      Pagano, George A.
  Order - Send Certified Copy of this Order to Voter Registration Office for Delaware County PA
Leonard, Denis E. III
  02/12/2019                Interoffice
McNabb, Sean Patrick
  02/12/2019                      Interoffice


2                                 02/11/2019                                                                      Pagano, George A.
    Guideline Sentence Form


1                                 02/28/2019                                                                      Court of Common Pleas - Delaware
                                                                                                                  County
    Entry of Civil Judgment




CPCMS 9082                                                                                                                                                Printed: 10/04/2020

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                          COURT OF COMMON PLEAS OF DELAWARE COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-23-CR-0007242-2018
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                               Page 7 of 7
                                                                             v.
                                                                       Harry Maxwell
                                                               CASE FINANCIAL INFORMATION
                     Last Payment Date:                                                                                                Total of Last Payment:
   Maxwell, Harry                                                Assessment                Payments            Adjustments          Non Monetary                     Total
     Defendant                                                                                                                         Payments
   Costs/Fees
   CID (Delaware)                                                    $300.00                   $0.00                  $0.00                  $0.00             $300.00
   ATJ                                                                  $6.00                  $0.00                  $0.00                  $0.00                  $6.00
   CJES                                                                 $2.50                  $0.00                  $0.00                  $0.00                  $2.50
   Clerk of Courts - Misdemeanor                                     $241.00                   $0.00                  $0.00                  $0.00             $241.00
   (Delaware)
   Commonwealth Cost - HB627 (Act 167                                  $10.55                  $0.00                  $0.00                  $0.00                 $10.55
   of 1992)
   Costs of Prosecution - CJEA                                         $50.00                  $0.00                  $0.00                  $0.00                 $50.00
   County Court Cost (Act 204 of 1976)                                 $34.15                  $0.00                  $0.00                  $0.00                 $34.15
   Crime Victims Compensation (Act 96 of                               $35.00                  $0.00                  $0.00                  $0.00                 $35.00
   1984)
   Domestic Violence Compensation (Act                                 $10.00                  $0.00                  $0.00                  $0.00                 $10.00
   44 of 1988)
   Firearm Education and Training Fund                                  $5.00                  $0.00                  $0.00                  $0.00                  $5.00
   JCPS                                                                $21.25                  $0.00                  $0.00                  $0.00                 $21.25
   Judicial Computer Project                                            $8.00                  $0.00                  $0.00                  $0.00                  $8.00
   OAG - JCP                                                            $2.50                  $0.00                  $0.00                  $0.00                  $2.50
   State Court Costs (Act 204 of 1976)                                 $12.30                  $0.00                  $0.00                  $0.00                 $12.30
   Victim Witness Service (Act 111 of 1998)                            $25.00                  $0.00                  $0.00                  $0.00                 $25.00
   Automation OJS Fee (Delaware)                                        $5.00                  $0.00                  $0.00                  $0.00                  $5.00
   District Attorney (Delaware)                                      $100.00                   $0.00                  $0.00                  $0.00             $100.00
   OSP (Delaware/State) (Act 35 of 1991)                             $240.00                   $0.00                  $0.00                  $0.00             $240.00
   OSP (Delaware/State) (Act 35 of 1991)                             $240.00                   $0.00                  $0.00                  $0.00             $240.00
   Sheriff (Delaware)                                                  $40.00                  $0.00                  $0.00                  $0.00                 $40.00

                                   Costs/Fees Totals:              $1,388.25                   $0.00                  $0.00                  $0.00           $1,388.25

   Fines
   Criminal Justice Enhancement (Act 30 of                           $500.00                   $0.00                  $0.00                  $0.00             $500.00
   2007)

                                          Fines Totals:              $500.00                   $0.00                  $0.00                  $0.00             $500.00

                                         Grand Totals:             $1,888.25                   $0.00                  $0.00                  $0.00           $1,888.25

     ** - Indicates assessment is subrogated


CPCMS 9082                                                                                                                                                Printed: 10/04/2020

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
